Citation Nr: 1237125	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  10-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the finger.

4.  Entitlement to service connection for arthritis of the shoulder.

5.  Entitlement to service connection for cold weather residuals of the left lower extremity.

6.  Entitlement to service connection for cold weather residuals of the right lower extremity.

7.  Entitlement to service connection for cold weather residuals of the left upper extremity.

8.  Entitlement to service connection for cold weather residuals of the right upper extremity.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to November 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied his claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2011.  A copy of the transcript was reviewed and associated with the claims file.

The record reflects that after the most recent supplemental statement of the case, the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental state of the case (SSOC) was issued, but his is not necessary because the evidence submitted was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has arthritis of the finger that is etiologically related to a disease, injury, or even in service.

4.  The preponderance of the evidence is against finding that the Veteran has arthritis of the shoulder that is etiologically related to a disease, injury, or even in service.

5.  The preponderance of the evidence is against finding that the Veteran has cold weather residuals of the left lower extremity that is etiologically related to a disease, injury, or even in service. 

6.  The preponderance of the evidence is against finding that the Veteran has cold weather residuals of the right lower extremity that is etiologically related to a disease, injury, or even in service.

7.  The preponderance of the evidence is against finding that the Veteran has cold weather residuals of the left upper extremity that is etiologically related to a disease, injury, or even in service.

8.  The preponderance of the evidence is against finding that the Veteran has cold weather residuals of the right upper extremity that is etiologically related to a disease, injury, or even in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  A tinnitus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  Arthritis of the finger was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Arthritis of the shoulder was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  Cold weather residuals of the left lower extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).
6.  Cold weather residuals of the right lower extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

7.  Cold weather residuals of the left upper extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

8.  Cold weather residuals of the right upper extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records are in the file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Board acknowledges that the Veteran's service records are missing and appear to have been lost in a July 1973 fire at the NPRC in St. Louis, Missouri.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46   (1996). 
Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases]. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Board notes that the Veteran was provided VA examinations in January 2012 and March 2012.  After the VA examiners considered the Veteran's reported history and conducting a physical and audiological examinations, the examiners provided opinions as to whether any current diagnoses were related to military service.  

The Board recognizes that a March 2012 medical opinion referred to an opinion by Dr. J. dated in February 2012.  VA records note that the Veteran did not appear for an examination scheduled in February 2012.  However, Dr. J. appears to have conducted at least one of the March 2012 examinations as she requested x-rays on March 16, 2012.  The Board finds that the reference to an "opinion," referred to in the March 2012 medical opinion, was likely just a reference to findings provided by Dr. J. in one of the reports from the March 2012 examinations.  For this reason, the Board does not find that a remand is necessary to obtain any missing record.  

The Board acknowledges that in an October 2012 statement, the Veteran claimed that the doctor he saw at Muskogee did not look or ask him about anything.  The Veteran further explained that the doctor did not look at his fingers, back or feet.  The Veteran also noted that he had to be wheeled into seeing the doctor because he could walk ten feet.  Despite his contentions, however, the Board finds the March 2012 examination report, conducted at Muskogee Medical Center, to be thorough and complete.  The physician specifically noted that he examined the Veteran's fingers and feet, and, in fact, the examiner diagnosed the Veteran with bilateral hallux valgus deformity and mycotic toe nails of both feet as well as degenerative joint disease of fingers.  The physician also specifically mentioned the amputations of his fingers.  These findings strongly support the conclusion that the examiner did actually undertake a physical examination of the Veteran.  In addition, x-rays were taken both of the Veteran's hands and feet.  Thus, the Board finds the Veteran's contention of an inadequate examination to be unfounded.

Based on the foregoing, the Board finds the March 2012 VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

A.  Relevant laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability or arthritis within one year of service; indeed, the Veteran's hearing loss was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

B.  Entitlement to service connection for hearing loss and tinnitus 

Here, the Veteran alleges that he has current bilateral hearing loss and tinnitus due to in-service noise exposure.  Specifically, the Veteran asserts that he had noise exposure from driving a 2.5 ton diesel truck during service and from basic training exercises.  See October 2011 Board video hearing at page 10 and page 14.

In order to establish a right to compensation for a present disability on a direct basis, a Veteran must first show the existence of a present disability.  In the January 2012 Compensation and Pension (C&P) examination, the Veteran's puretone thresholds for the right ear for 500, 1000, 2000, 3000, 4000, 6000 Hertz, were 40, 50, 75, 75, 75 and 75, respectively.  For the left ear, pure tone thresholds for 500, 1000, 2000, 3000, 4000, 6000 Hertz, were 50, 55, 80, 80, 80 and 75 respectively. The examiner diagnosed the Veteran with mild to severe sensorineural hearing loss of the right ear and moderate to severe sensorineural hearing loss in the left ear.  The January 2012 VA examiner also diagnosed the Veteran with tinnitus.  Therefore, the first element of the existence of present disabilities is met for both hearing loss and tinnitus.   

Second, the evidence must show in-service incurrence or aggravation of a disease or injury.  As noted above, the Veteran's service treatment records were destroyed in a fire and are unavailable for review.  The Veteran could not remember if he received a hearing test upon discharge.  See October 2011 Board video hearing at page 8.  

In terms of his occupation during service, the Veteran did not serve in combat and instead served in Germany guarding prisoners and driving a truck.  See October 2011 Board video hearing at page 4.  The Board finds the Veteran's testimony of noise exposure from basic training and driving a truck to be credible.  The question then becomes whether a causal relationship exists between the present disability and the disease or injury incurred or aggravated during service.

The Veteran was afforded a VA examination in January 2012.  The examiner considered the Veteran's reports of noise exposure during service of guarding prisoners and driving a truck and no combat experienced.  The examiner determined that his noise exposure during service was minimal.  On the other hand, the examiner found that the Veteran's vocational noise exposure was extensive and long term and included working in road and dam construction with no hearing protection worn.  Also, hearing loss was first noticed 30 years prior to the examination.  There was no history of ear infections/surgeries, no aural fullness, no vertigo, no skull fracture, and no ototoxic drug administration.  The Veteran had been wearing hearing aids for 20 years.  The examiner noted that although service military hearing tests or medical records were not available, hearing tests from that time would be a whisper test which would not be frequency specific.  The examiner concluded that his hearing loss was not at least as likely as not caused by or a result of his military service.  The examiner explained that his military noise exposure was minimal with no combat deployments and hearing loss was first noticed more than thirty years after military service.  Furthermore, vocational noise exposure was long term with no hearing protection worn.  

The examiner also diagnosed the Veteran with tinnitus and opined that it was less likely than not that his tinnitus was caused by or a result of his military noise exposure.  The examiner explained that tinnitus was first noticed ten years prior to the January 2012 examination with sudden onset.  And it was noticed fifty years after his military service.  

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss and tinnitus were caused by any incident of service.  The Board concludes they were not.

After service, the Veteran reported that he first noticed hearing problems thirty years after service.  The earliest treatment record noting hearing loss was in May 1998 when the Veteran had a hearing aid evaluation at the VA.

1.  Hearing loss

As noted above, the Board concludes that the preponderance of the evidence of record demonstrates that the Veteran's current bilateral hearing loss was not caused by or related to his military service.

In reaching that conclusion, the Board finds the opinions expressed in the January 2012 audiologist's examination report of significant probative value.  The report was based on a review of the claims file, interview of the Veteran, and audio examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  Although service treatment records were not available for review, the examiner acknowledged the Veteran's contentions of noise exposure due to driving a truck in the military.  The examiner considered that the Veteran's vocational noise exposure that was long term with no hearing protection and concluded that it was not at least as likely as not that his hearing loss was caused by or a result of an event in military service.  As such, the examiner's conclusions are fully explained and consistent with the evidence of record.  Consequently, the Board finds the January 2012 VA examination report to be the most probative evidence of record as to whether his current bilateral hearing loss disability is related to service.

In reaching that decision the Board has considered the Veteran's statements that his bilateral hearing loss is related to his military service.  

The Board finds that the Veteran's assertions are for the most part credible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Despite this, the Board does not find that the Veteran is competent to opine as to the etiology of his bilateral hearing loss or whether it is related to his military noise exposure.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability as to which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In this case, the Veteran is not contending that his hearing loss existed since service.  Rather, his testimony is that his hearing loss, that first began 30 years after his military service, is due to military noise exposure.  However, such an assertion as to the etiology of his hearing loss is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Even if the Veteran were competent to testify to the etiology of his bilateral hearing loss, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinion of the trained health care professional discussed above.  The Board ultimately finds the most probative evidence of record regarding the etiology of his hearing loss to be the opinion of the competent VA health care provider.  As noted, the VA examiner considered the Veteran's assertions regarding the onset of his hearing loss complaints, but also considered the nature of post-service noise exposure, and the nature and severity of his current bilateral hearing loss as demonstrated on audiometric testing

Also, the Veteran has submitted no contrary medical opinion showing a relationship between his bilateral hearing loss and noise exposure during service.

In conclusion, the Board finds after careful review of the entire record that the weight of the competent and credible evidence is against the claim of service connection for tinnitus.  Accordingly, the claim must be denied.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In summary, the Veteran did not notice hearing problems until 30 years after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  As discussed above, the Board finds the opinions of the trained audiologist regarding etiology of significantly more probative weight than the lay contentions of the Veteran made more than 60 years after service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

2.  Tinnitus

As noted above, the Board also concludes that the preponderance of the evidence of record demonstrates that the Veteran's current tinnitus was not caused by or related to his military service.

In reaching that decision the Board has considered the Veteran's statements his tinnitus is related to his military service.  

The Board again finds that the Veteran's assertions are essentially credible.  Despite this, the Board does not find that the Veteran is competent to opine as to the etiology of his tinnitus or whether it is related to his military noise exposure.  In this case, the Veteran's assertion that his tinnitus, that first began 50 years after his military service, is related to service is of the type that the courts have found to be beyond the competence of lay witnesses.  Even if the Veteran were competent to testify to the etiology of his tinnitus, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinion of the trained health care professional discussed above.  Thus, the Board finds after careful review of the entire record that the weight of the competent and credible evidence is against the claim of service connection for tinnitus.  Accordingly, the claim must be denied.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Entitlement to service connection for arthritis of finger and shoulder

The Veteran claims that his currently diagnosed arthritis of his fingers and shoulder are related to his military service.

As to a current disability, the March 2012 C & P examiner diagnosed the Veteran with degenerative joint disease of both shoulders and osteopenia and degenerative arthritis of his fingers.  The Veteran also mentioned that he had fallen and injured his left shoulder about three years earlier, but he did not go to the hospital.  Therefore, the first element of the existence of a present disability has been met.  

Second, the Veteran must show in-service incurrence or aggravation of a disease or injury.  As will be discussed further below, the Veteran claims that he had frostbite in service.  It not particularly clear whether he is claiming his arthritis of his fingers and shoulder are secondary to cold exposure during service, but the Board will consider this possible contention.  During the hearing, the Veteran stated that he was not sure what caused his arthritis of his fingers and shoulders.  See October 2011 Board video hearing at page 11.

As noted above, the Veteran's service treatment records are not available as they were destroyed in the St. Louis fire.  As the Veteran's service treatment records are missing, the only evidence describing his service is the Veteran's statements that he provided during the Board hearing as well as his statements included in his claims file.  The Veteran explained that he served in Germany during his military service.  He explained that he guarded prisoners and also drove a truck.  He also noted that he rode in boxcars when he first arrived in Germany.  He said that the boxcars were ice cold and had no heat.  He testified that he had frostbite in his feet.  See October 2011 Board video hearing at page 6.

Even if the Board concedes that the Veteran was indeed exposed to very cold weather in Germany during his military service, the evidence must also show that there is a causal relationship between the present disabilities and the cold weather during his service.  

After reviewing the Veteran's claims file, obtaining the history from the Veteran and performing the physical examination, the March 2012 VA examiner opined that the Veteran's bilateral shoulder condition with degenerative arthritis was less likely than not related to his military service and/or possible exposure to cold weather during World War II and is most likely related to his age, occupation in construction work and operating heavy equipment and other events or injuries that occurred after he was discharged from service.  

After reviewing the Veteran's claims file, obtaining the history from the Veteran and performing the physical examination, the March 2012 VA examiner opined that the Veteran's finger disorders of osteopenia and degenerative arthritis were not likely related to his military service and/or possible exposure to cold weather during World War II and is most likely related to his age, occupation in construction work and operating heavy equipment and other events or injuries that occurred after he was discharged from service.  The examiner specifically noted that mild osteopenia is most likely related to normal process of his age, because osteopenia is very common among the general population at his age.

As to the Veteran's assertion that his current problems are related to cold injuries in service, it is unclear from the record when the Veteran's pain in his fingers and shoulder began.  In the C & P examination report, the Veteran report pain in his shoulder for many years which had been getting worse the last five years.  See March 2012 VA examination report at page 26.  Similarly, he reported that he had pain in his hands that had gotten worse the last six years.  See March 2012 C & P examination report at page 1.  As noted above, the Veteran testified during the hearing that he was unsure of what caused his arthritis of his fingers and shoulder.  See October 2011 Board video hearing at page 11.  Therefore, the Board does not find that the Veteran's lay assertions constitute evidence of continuity of symptomatology, and the Board concludes that the Veteran is not otherwise competent to opine as to the etiology of his arthritis of his shoulders and fingers or whether it is related to cold exposure during his military service.  Thus, the probative value of his general lay assertions are far outweighed by the specific and reasoned opinion of the trained health care professional discussed above.  

In conclusion, the Board finds after careful review of the entire record that the weight of the competent and credible evidence is against the claim of service connection for arthritis of the shoulders and fingers.  Accordingly, the claim must be denied.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Entitlement to service connection for cold weather residuals of the left and right upper extremities and left and right lower extremities.

The Veteran also claims that his currently diagnosed disorders of his left and right upper extremities and left and right lower extremities are related to his military service.

However, the March 2012 C & P examiner noted that the Veteran did not have any current diagnosis related to in-service cold injuries.  See March 2012 C & P examination report at page 1.  The examiner took a thorough history of the Veteran's past experiences.  The examiner noted that the Veteran served in Germany during World War II and was exposed to cold weather below zero.  The Veteran reported that mostly his feet were affected.  He had not received treatment for frostbite during service or after returning to the United States and reported wrapping up his feet.  He reported that his feet stay cold all the time and that he has arthritis pain in his hands, wrist, feet and ankles.  The pain has been getting worse the last six years.  The Veteran denied numbness in his hands or fingers but said every once in a while he feels tingling and numbness in his feet.  He noted pain in his feet and ankles that had worsened the last six years.  Walking was also painful.  He reported that he had been diagnosed with diabetes mellitus about three years ago and took oral medication.  He also had been treated for hypertension for about ten years. 

Upon examination, as noted above, the examiner found that the Veteran had no diagnoses for cold injuries.  Instead the examiner found other diagnosis of the upper and lower extremities.  The examiner found mild hallux valgus deformity of both feet and mycotic toe nails of both feet.  Fourth and fifth fingers of right hand were amputated.  An x-ray report noted osteopenia with scattered subchondral cysts on both wrists from degenerative changes.  X-ray studies of the feet noted severe degenerative changes of the bilateral feet and ankles.  The examiner also diagnosed the Veteran with degenerative changes of both ankles.  In addition, x-ray studies showed mild osteopenia with bilateral degenerative changes of the hands. 

Although these various diagnoses were found, even if the Board concedes that the Veteran was indeed exposed to very cold weather in Germany during his military service, credible and competent evidence must also show that there is a causal relationship between the present disabilities and the cold weather during his service.  

After reviewing the Veteran's claims file, obtaining the history from the Veteran and performing the physical examination, the March 2012 VA examiner opined that the Veteran's fingers of both hands and wrist with osteopenia and degenerative arthritis are not likely related to his military service and/or possible exposure to cold weather during World War II and are most likely related to his age, occupation in construction work and operating heavy equipment and other events or injuries that occurred after he was discharged from service.  The mild osteopenia is most likely related to normal process of his age, because osteopenia is very common among the 84 year old general population.

After reviewing the Veteran's claims file, obtaining the history from the Veteran and performing the physical examination, the March 2012 VA examiner also opined that the Veteran's feet and ankles with mild osteopenia and degenerative arthritis are not likely related to his military service and/or possible exposure to cold weather during World War II and are most likely related to his age, occupation in construction work and operating heavy equipment and other events or injuries that occurred after he was discharged from service.  The mild osteopenia is most likely related to normal process of his age, because osteopenia is very common among the 84 year old general population.

The examiner further found that the subjective numbness in his feet with normal examination and no objective findings is not likely related to his military service and/or possible exposure to cold weather during World War II, and instead the subjective numbness in his feet is most likely related to his diabetes mellitus.  

The Board finds that the Veteran's assertions that his current disabilities are related to his service to be credible.  Again, however, the Board does not find that the Veteran is competent to opine as to the etiology of his arthritis and degenerative changes of his feet, ankles, hands, and fingers or whether they are related to cold exposure during his military service.  In this case, the Veteran's testimony that his arthritis in his upper and lower extremities are due to cold exposure during service, are statements related to a medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Thus, the probative value of his general lay assertions are far outweighed by specific and reasoned opinion of the trained health care professional discussed above.  

The Board recognizes that the Veteran has most recently also contended that his amputated fingers are due to cold exposure.  More specifically, the Veteran claims that because his fingers were numb from frostbite during service, they were pulled into the gears of a crane during a construction accident that occurred after service in 1957.  The Board notes, however, that the Veteran has mentioned his amputated fingers in the past and has never contended that they were related to his military service or to frostbite.  See March 2012 C & P examination report at page 12 (the Veteran reported that his fingers were amputated after being caught in between the gears of a crane while working in 1957); also see October 2011 Board video hearing at page 11 (the Veteran testified that his fingers were amputated while working in construction).  As the Veteran has discussed his amputated fingers on a number of occasions in the past, even after specifically providing argument in support of his claims for cold injury residuals, and never before asserted that the amputations were in any way related to his military service, the Board must conclude that this new contention is too inconsistent with his past statements and not credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Consequently, the Board does find any credible basis for considering this contention in regard to this claim, or for obtaining any further medical opinion or examination to consider such contention.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In conclusion, the Board finds after careful review of the entire record that the weight of the competent and credible evidence is against the claim of service connection for disorders of lower and upper extremities.  Accordingly, the claim must be denied.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for arthritis of the finger is denied.

Entitlement to service connection for arthritis of the shoulder is denied.
Entitlement to service connection for cold weather residuals of the left lower extremity is denied.

Entitlement to service connection for cold weather residuals of the right lower extremity is denied.

Entitlement to service connection for cold weather residuals of the left upper extremity is denied.

Entitlement to service connection for cold weather residuals of the right upper extremity is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


